RACHEL SMITH, Respondent Below-Appellant,
v.
DEPARTMENT OF SERVICES FOR CHILDREN YOUTH & THEIR FAMILIES, Petitioner Below-Appellee.
No. 597, 2008
Supreme Court of Delaware.
Submitted: April 6, 2009
Decided: May 12, 2009
Before STEELE, Chief Justice, BERGER and RIDGELY, Justices.

ORDER
HENRY DuPONT RIDGELY , Justice.
This 12th day of May 2009, upon consideration of the parties' contentions in the briefs, it appears to the Court that the judgment of the Family Court should be affirmed on the basis of and for the reasons set forth in its Order dated November 10, 2008. The Family Court did not abuse its discretion in terminating the parental rights of respondent, Rachel Smith.[1]
NOW, THEREFORE, IT IS ORDERED that the judgment of the Family Court is AFFIRMED.
NOTES
[1]  A pseudonym was assigned on appeal pursuant to SUPR. CT. R. 7(d).